Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Objections
Claim 18 is objected to because of the following informalities:  
There should be “.” at the end of claim 18.  
Claim 18 line 9 recited the limitation “a surface of the nitride semiconductor layer” should change to “the surface of the nitride semiconductor layer”.
Claim 18 line 17 recited the limitation “a layered shape” should change to “the layered shape”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sometani et al. (US 2017/0108545) in view of Fujimoto (US 9,048,304 as disclosed in previous Office Action) and Raisanen et al. (US 2018/0122642 as disclosed in previous Office Action).
As for claims 1 and 2, Sometani et al. disclose in Fig. 9 and the related text a semiconductor device, comprising: 
a nitride semiconductor layer 93 (GaN, ¶0029 and 0088); 
an oxide insulating film 96 (¶0082) configured to form to contact the nitride semiconductor layer 93; and 
a gate electrode 97 configured to form to contact the insulating film 96,
an n-type semiconductor region 94 (fig. 9) embedded in the nitride semiconductor layer 93 and being disposed on a surface of the oxide insulating film 96; and 
a source electrode 98 arranged on the n-type semiconductor region 94 and extending from a surface of the n-type semiconductor region 94 to a surface of the nitride semiconductor layer 93 (fig. 9),
wherein the semiconductor device includes a vertical MOSFET (¶0080) comprising a trench structure 95 penetrating into the nitride semiconductor layer 93 such that a bottom surface of the trench structure 95 is disposed below a bottom surface of the nitride semiconductor layer 93 (fig. 9), and 
wherein the gate electrode 97 disposed from the bottom surface of the trench structure to an uppermost surface of the oxide insulating film 96 (fig. 9).

Raisanen et al. teach ¶0039 a gate electrode comprises titanium nitride or tantalum nitride in a crystal orientation including a (200) orientation.
Fujimoto teaches in Fig. 9 and the related text a gate electrode 70 has a layered shape such that a groove penetrates the-gate electrode 70 to expose surfaces of the gate electrode to each other, inside the trench TR, the surfaces of the gate electrode 70 being located on opposing sides of the groove (fig. 9). 
Sometani et al., Fujimoto and Raisanen et al. are analogous art because they both are directed transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Sometani et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sometani et al. to include material of the gate electrode comprises a metal nitride in a crystal orientation including a (200) orientation as taught by Raisanen et al., in order to provide effective work function of the transistor gate structure (¶0003-0004 and 0039-0041 of Raisanen et al.) and to include the gate electrode has a layered shape such that a groove penetrates the-gate electrode to expose surfaces of the gate electrode to each other, inside the trench, the surfaces of 

As for claim 3, the combined device et al. disclose the semiconductor device in accordance with claim 1, Sometani et al. further disclose wherein the oxide insulating film 96 comprises silicon oxide (¶0082).

As for claim 17, the combined device et al. disclose the semiconductor device in accordance with claim 1, Sometani et al. further disclose an n-type semiconductor layer 92 disposed on the bottom surface of the nitride semiconductor layer 93, the bottom surface of the trench structure 95 being located above a bottom surface of the n-type semiconductor layer 92 and below a top surface of the n-type semiconductor layer 92 (fig. 9).  

As for claim 18, Matsuyuma et al. discloses in Fig. 1 and the related text a semiconductor device, comprising: 
a nitride semiconductor layer 93 (GaN, ¶0044); 
an insulating film 96 (¶0080) disposed on a (side) surface of the nitride semiconductor layer 93; and 
a gate electrode 97 disposed on the insulating film 96,
an n-type semiconductor region 94 (fig. 9) embedded in the nitride semiconductor layer 93 and being disposed on a surface of the oxide insulating film 96; and 

wherein the semiconductor device includes a vertical MOSFET (¶0029 and 0080) comprising a trench structure 95 penetrating into the nitride semiconductor layer 93 such that a bottom surface of the trench structure 95 is disposed below a bottom surface of the nitride semiconductor layer 93 (fig. 9), and 
wherein the gate electrode 97 disposed from the bottom surface of the trench structure 95 to an uppermost surface of the oxide insulating film 96 (fig. 9) wherein the gate electrode has a layered shape (fig. 9).
Sometani et al. does not teach the gate electrode includes a metal nitride in a crystal orientation including at least one of a (200) orientation and a (220) orientation, and the gate electrode has a layered shape such that a groove penetrates the-gate electrode to expose surfaces of the gate electrode to each other, inside the trench, the surfaces of the gate electrode being located on opposing sides of the groove.  
Raisanen et al. teach ¶0039 a gate electrode comprises titanium nitride or tantalum nitride in a crystal orientation including a (200) orientation.
Fujimoto teaches in Fig. 9 and the related text a gate electrode 70 has a layered shape such that a groove penetrates the-gate electrode 70 to expose surfaces of the gate electrode to each other, inside the trench TR, the surfaces of the gate electrode 70 being located on opposing sides of the groove (fig. 9). 
Sometani et al., Fujimoto and Raisanen et al. are analogous art because they both are directed transistor devices and one of ordinary skill in the art would have had a 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sometani et al. to include material of the gate electrode comprises a metal nitride in a crystal orientation including a (200) orientation as taught by Raisanen et al., in order to provide effective work function of the transistor gate structure (¶0003-0004 and 0039-0041 of Raisanen et al.) and to include the gate electrode has a layered shape such that a groove penetrates the-gate electrode to expose surfaces of the gate electrode to each other, inside the trench, the surfaces of the gate electrode being located on opposing sides of the groove as taught by Fujimoto, in order to achieve the device properties.

As for claim 19, the combined device et al. disclose the semiconductor device in accordance with claim 18, Sometani et al. further disclose an n-type semiconductor layer 92 disposed on the bottom surface of the nitride semiconductor layer 93, the bottom surface of the trench structure 95 being located above a bottom surface of the n-type semiconductor layer 92 and below a top surface of the n-type semiconductor layer 92 (fig. 9).

Response to Arguments
Applicant’s arguments, see pgs. 6-8, filed 04/28/2021, with respect to the rejection(s) of claim(s) 1-3 and 17-19 under 35 U.S.C §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon Sometani et al., Fujimoto and Raisanen et al. as seen in the rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811